In a condemnation proceeding, the condemnor appeals from an order of the Supreme Court, Nassau County, entered February 6, 1969, which granted a claimant’s motion for an open commission to take his deposition in Florida. Appeal dismissed, with $10 costs and disbursements. The order is an intermediate order and therefore is not appealable (Nassau County Administrative Code, § 11-57.0, L. 1939, ch. 272, as amd.; Matter of Board of Educ. of Union Free School Dist. No. 1 [Phipps], 2 A D 2d 895; cf. Matter of Town of Huntington [Lambert-Bd. of Trustees of Town of Huntington], 25 A D 2d 537; Great Neck Water Auth. v. Citizens Water Supply Co. of Newtown, 12 N Y 2d 167). We have, however, considered the merits, and would affirm the order were we not dismissing the appeal. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.